        Case 1:20-cr-00018-RMB Document 33-10 Filed 04/23/21 Page 1 of 2




4/7/2021



RE: Mr. Jonatan Correa Sentencing



To The Honorable Richard M. Berman,



I am writing this letter in connection with the sentencing of Jonatan Correa as result of his guilty plea.
My intention is to provide a more clear picture of the great moral character that I personally have
experienced knowing Jonatan.



I am a Project Manager for a residential home builder in Kansas City Missouri. I have known Jonatan for
over ten years in both work and personal friendship. I was Jonatan’s supervisor when he relocated from
Florida to Kansas City. I watched him grow as very effective superintendent who showed great
attention to all important details and was never afraid to learn. Jonatan and I became good friends very
quickly. When Jonatan was offered a chance to become part owner of the painting and drywall business
his brother had built, he proudly accepted the new opportunity and ran with it. Jonatan now operates
the company First Impressions Painting and Drywall which provides not only a comfortable living for all
of its employees and contractors, but also provides quality finishes for the many construction companies
in the Kansas City area. Jonatan and I have maintained a business and personal friendship throughout
the time we have been acquainted.



Jonatan’s brother Alberto approached me when Jonatan was getting ready to move to Kansas City and
asked if I could help him find a job. Being new to the area, his network had not been established and
Alberto didn’t want to see Jonatan struggle too much getting reestablished. I agreed to give it a shot.
Of course, there was a learning curve, but Jonatan really took charge and made sure I didn’t ever regret
giving him a chance to learn a different aspect of the construction industry. We worked together and
outside of work we also spent a good deal of time together. My family and children became very well
acquainted with him as well. We have helped one another on personal projects, solving everyday
problems in work and in our home lives. Jonatan has been one of the few friends I can call with any
        Case 1:20-cr-00018-RMB Document 33-10 Filed 04/23/21 Page 2 of 2




problem or even just to vent a little. Never is there any judgement from either of us. Only a great
amount of trust and respect.



Jonatan has taken on many challenges that he had no true obligation to do. One that I’m somewhat
familiar with is when he took in Jacinda’s daughter, her child and at one point her daughter’s boyfriend.
A young couple with a baby, not ready to take the responsibility of parenting to its fullest role. Jonatan
not having any children of his own, handled everything that came into his world with the most logical
and responsible outcome in mind. He not only allowed Jacinda’s daughter to reside with them, but also
took a personal responsibility for the proper growing environment for the baby. Something that he had
no obligation to do, but nevertheless did because he’s a good man with a big heart. This is just a small
sample of the impact Jonatan has on the lives around him.



In conclusion, it is my that hope consideration will be given to the importance of Jonatan Correa’s
presence to so many families. I am confident that his honorable and charitable character will help in
your sentencing decisions.



Sincerely,

/S/

Michael Watson
